                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ANDREW LEE-LEO HILL,

      Petitioner,                      Case No. 2:20-CV-10572
                                       Honorable Linda V. Parker
v.

JOHN CHRISTIANSEN,

     Respondent.
_________________________________/

OPINION AND ORDER DIRECTING THE CLERK OF THE COURT TO
TRANSFER THE MOTION FOR A CERTIFICATE OF APPEALABILITY
  (ECF NO. 19) AND THE APPLICATION TO PROCEED WITHOUT
 PREPAYING FEES AND COSTS ON APPEAL (ECF NO. 20) TO THE
 UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

      Petitioner filed a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254, challenging his state court convictions. The Court denied the petition for a

writ of habeas corpus with prejudice. The Court also declined to issue a certificate

of appealability and denied leave to appeal in forma pauperis. Hill v. Christiansen,

No. 2:20-CV-10572, 2021 WL 1134581 (E.D. Mich. Mar. 24, 2021).

      Petitioner filed a Notice of Appeal. (ECF No. 17). Petitioner has also filed a

motion for a certificate of appealability (ECF No. 19) and an application to proceed

without prepaying fees and costs on appeal. (ECF No. 20).

      The proper procedure when a district court denies a certificate of appealability

is for the petitioner to file a motion for a certificate of appealability before the
                                          1
appellate court in the appeal from the judgment denying the petition for a writ of

habeas corpus or the motion to vacate sentence. See Sims v. U.S., 244 F.3d 509 (6th

Cir. 2001) (citing Fed. R. App. P. 22(b)(1)). Petitioner should direct his request for

a certificate of appealability to the Sixth Circuit. The heading on the motion, in fact,

is addressed to the United States Court of Appeals for the Sixth Circuit. See ECF

No. 19 at Pg. ID 551-89. This Court, in the interests of justice, will order Petitioner’s

motion for a certificate of appealability transferred to the United States Court of

Appeals for the Sixth Circuit.

      A notice of appeal generally “confers jurisdiction on the court of appeals and

divests the district court of control over those aspects of the case involved in the

appeal.” Marrese v. American Academy of Orthopaedic Surgeons, 470 U.S. 373,

379 (1985) (citing Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58

(1982) (per curiam)); see also Workman v. Tate, 958 F.2d 164, 167 (6th Cir. 1992).

Petitioner’s notice of appeal divests this Court of jurisdiction to consider his motion

to proceed without prepaying fees and costs on appeal. Jurisdiction of this action

was transferred from the district court to the Sixth Circuit Court of Appeals upon the

filing of the notice of appeal, thus, Petitioner’s motion would be more appropriately

addressed to the Sixth Circuit. See Grizzell v. State of Tennessee, 601 F. Supp. 230,

232 (M.D. Tenn. 1984). The Court orders the Clerk of the Court to transfer




                                           2
Petitioner’s motion to procced without prepaying fees and costs on appeal to the

United States Court of Appeals for the Sixth Circuit pursuant to 28 U.S.C. § 1631.

      IT IS HEREBY ORDERED that the Clerk of the Court transfer the Motion

for a Certificate of Appealability (ECF No. 19) and the Application to Proceed

Without Prepaying Fees and Costs on Appeal (ECF No. 20) to the United States

Court of Appeals for the Sixth Circuit pursuant to 28 U.S.C. § 1631.

      IT IS SO ORDERED.


                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE
 Dated: May 21, 2021


 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, May 21, 2021, by electronic and/or U.S.
 First Class mail.

                                              s/Aaron Flanigan
                                              Case Manager




                                         3
